Citation Nr: 1301078	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  08-10 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a heart condition due to VA medical treatment from 1994 to 2001. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active military duty from December 8, 1972 to January 24, 1973; May 20, 1974 to June 13, 1974; and from March 7, 1978 to March 30, 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by which the RO denied entitlement to the benefit sought herein.  

In May 2008, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the DRO hearing is of record.  

In May 2011, the Veteran failed to appear for a hearing before a Veterans Law Judge that was scheduled as his request.  Although he was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  When an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2012).

In August 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC).

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2011, the Board remanded the issue on appeal to the RO for further development of the evidence.  First, the Board asked that the RO associate with the record certain VA medical records, to include records from the VA Medical Center (MC) in Shreveport.  The identified records including those from the Shreveport VAMC were associated with the claims file.  Next, the RO asked that a VA medical opinion be obtained.  The Board posed a variety of questions and asked not only for responses but also for supporting rationales.  In August 2011, a VA registered nurse responded to the Board's inquiries with essentially one-word answers.  No rationales more telling than "no evidence" were provided.  Such medical opinions are inadequate and hold no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (holding that a medical opinion is not entitled to any weight "if it contains only data and conclusions," with no rationale).  The Board requires a probative medical opinion in order to adjudicate the Veteran's claim.  Because the requested rationale is absent from the report, the remand instruction regarding the VA medical opinion was not complied with.  As well, the August 2011 remand instruction was not in compliance with the Board's remand directive because certain medical opinions of and other evidence of record should have been discussed but were not.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a remand for a medical opinion that is in compliance with the Board's directives is necessary.  In its current remand the Board will pose the same questions asked above and request that the opinion be provided by a physician.  In addition, the examiner will be asked to comment upon the October 2011 opinion of CNB, M.D. as well.

The Board notes that the Veteran supplied the private medical opinion of Dr. CNB in November 2011.  The RO/AMC issued supplemental statements of the case after that date but did not discuss Dr. CNB's report.  Moreover, the supplemental statements of the case refer to an August 2012 Board decision of which the Board has no knowledge.  As such, after obtaining a new medical opinion, the RO/AMC must issue a comprehensive supplemental statement of the case that discusses all of the pertinent evidence of record and that explains the reference to an August 2012 Board decision.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  After any additional records are associated with the claims file, obtain a VA medical opinion by the appropriate physician.  The claims folder, including a copy of this remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, the examiner must explain why an opinion cannot be provided to include a full rationale for that conclusion.  The examiner must answer the following questions: 

(a) is there evidence of elevated cholesterol levels, high lipid levels, hyperlipidemia, and/or hypercholesterolemia in the VA medical records from 1994 through 2001? 

(b) did VA medical treatment beginning in 1994 result in the Veteran's heart conditions, including coronary artery disease and myocardial infarction? 

(c) are the heart conditions, including coronary artery disease and the myocardial infarction, due to the continuance or natural progress of the disease? 

(d) did any failure by VA to timely diagnose and/or properly treat the disease or injury proximately cause the continuance or natural progress of the heart condition? 

(e) did VA fail to exercise the degree of care that would be expected of a reasonable health care provider from 1994 to 2001, to include a failure to monitor the Veteran's lipids and cholesterol levels and provide preventative primary care? 

(f) were the Veteran's heart conditions, to include coronary artery disease and myocardial infarction, caused by (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (ii) an event which is not reasonably foreseeable. 

In providing each of the above-requested opinions, the examiner must address the August 2007 VA medical opinion, the May 2008 private medical opinions from H.N. and H.W., the October 2011 report of Dr. CNB, relevant VA and private medical records, the medical articles submitted by the Veteran and/or Dr. CNB, and the Veteran's medical and family histories.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  The supplemental statement of the case (SSOC) must contain a discussion of all of the pertinent evidence of record to include the October 2011 opinion of Dr. CNB.  The SSOC must explain the reference to an August 2012 Board decision contained in the September 2012 SSOC.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

